Citation Nr: 1013915	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service connected 
degenerative disc disease of the lumbar spine, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service with the United States Navy 
from September 1948 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied entitlement to an 
increased evaluation for the lumbar spine disability.

The Veteran's representative argues that the decision on 
appeal is actually the September 2004 decision granting 
service connection for the back disability and assigning an 
initial 10 percent evaluation effective from November 30, 
2001.  He argues that because a claim for increase was filed 
within one year of the September 2004 decision, that decision 
is not final.  Then, within one year of the decision denying 
that claim for increase, he filed second claim for increased 
evaluation, in May 2006.  This claim lead to the rating 
decision in September 2006.  The representative argues that a 
single claim for increased evaluation has been continually 
pursued since the original grant of service connection.  The 
representative's position is incorrect.  

The Veteran did not express any type of disagreement with the 
assignment of a 10 percent rating effective from November 
2001.  The May 2005 claim for increase is just that, a 
standalone claim for increased evaluation based on a 
worsening of symptoms.  In no way can it be inferred that the 
Veteran feels he was previously under evaluated.  The Veteran 
did not appeal the September 2004 decision, nor did he appeal 
the September 2005 decision granting him the increased 
evaluation of 40 percent.  His May 2006 filing expressly 
states that he felt he had worsened since his last 
evaluation; this cannot reasonably be construed as expressing 
disagreement with an evaluation assigned prior to the 
worsening, and is again properly a standalone claim for 
increased evaluation, independent of the ratings which 
preceded it.  None of the Veteran's filings following the 
September 2004 or September 2005 rating decisions include the 
necessary criteria to be considered a notice of disagreement.  
Those decisions became final in September 2005 and September 
2006, respectively, and cannot be revisited in the absence of 
an allegation of clear and unmistakable error.  38 C.F.R. 
§§ 3.156, 20.302.  There has been no continual prosecution a 
claim, but rather serial prosecution of a number of claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have favorable or unfavorable 
ankylosis of the spine, or the functional equivalent thereof.

2.  The Veteran has not suffered incapacitating episodes 
lasting six weeks in a twelve month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Legally sufficient notice was provided in May 2006 
correspondence, prior to the adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
letter informed the Veteran of the elements of a claim for 
increased evaluation, described the evidence and information 
needed to substantiate the claim, including the need to show 
the impact of the disability on daily and occupational 
functioning, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also included 
information regarding VA policies and procedures regarding 
assignment of effective dates and disability evaluations.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, 
the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained outpatient treatment records and provided multiple 
VA examinations.  The examinations are fully adequate in that 
they describe all manifestations of the low back disability 
and the impact on function.  The Veteran has submitted a 
statement from his private chiropractor.  The Veteran has not 
requested a hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

The Veteran submitted a letter from his chiropractor, dated 
July 2009, which indicates that the Veteran's flexion was 20 
degrees with severe pain, his extension was zero degrees, 
lateral flexion was 5 degrees with pain, bilaterally, and 
rotation was 5 degrees bilaterally.  The chiropractor stated 
that the Veteran's low back is in constant pain and that the 
Veteran's general health has declined due to his inactivity.  
The letter does not indicate that the Veteran's entire spine 
or entire thoracolumbar spine suffers unfavorable ankylosis, 
weighing against the claim for an increased rating.

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted a history of decreased 
motion and stiffness.  The Veteran reported constant pain in 
his low back, treated with Vicodin.  The Veteran described 
the pain as moderate, daily, and with sharp radiation to his 
lower extremities.  The Veteran reported suffering severe 
flare-ups on a weekly basis that last hours.  The pain is 
alleviated by laying down.  The Veteran also reported that 
the condition has rendered him very sedentary, but has not 
caused incapacitation.  He is unable to walk more than a few 
yards.

The examiner found no spasm, atrophy, guarding, tenderness, 
or weakness.  There was pain with motion.  The Veteran's 
posture was stooped, with normal head position.  He was 
symmetrical in appearance and also exhibited an antalgic gait 
with poor propulsion.  The Veteran's spine also showed lumbar 
flattening.  The examination for the lower extremities 
revealed distal calf and foot with 3+ pitting edema and 
chronic vascular insufficiency, bilaterally.  The examiner 
stated that the Veteran does not have thoracolumbar spine 
ankylosis.

The range of motion (ROM) testing showed that the Veteran 
cannot extend beyond 25 degrees flexion.  His active ROM is 
from 25 to 45 degrees flexion, with pain after repetitive 
use.  No additional loss of motion was noted with repetitive 
use of the joint.  The Veteran's extension is at 25 degrees 
flexion due to pain with pain on active motion.  The Veteran 
had pain with repetitive use with no additional limitation of 
motion with repetitive use.  The examiner noted that the 
Veteran is unable to stand erect and extend the lumbar spine.

The ROM for lateral flexion was from 0 to 5 degrees, 
bilaterally, with pain on movement and with repetitive use.  
No additional loss of motion on repetitive use was noted.  
Lateral rotation was from 0 to 5 degrees, bilaterally, with 
pain on movement and with repetitive use.  No additional loss 
of motion on repetitive use was noted.  The examiner stated 
that the reduced ROM is not normal for the Veteran.

The x-rays showed persistent grade 1 spondylolisthesis of L5 
on S1 with possible spondylolisthesis at L5.  There was mild 
to moderate disc space narrowing at L4-L5 and L5-S1 with 
marginal osteophyte formation at L3-L4.  Facet joint 
sclerosis was noted at L3-L4 and L4-L5.

The examiner stated that the Veteran works as an electrical 
contractor and that he lost one week of work in the past 
year.  The examiner stated that the lumbar spine disability 
had significant effects on the Veteran's employment, 
including decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness or fatigue, decreased 
strength, and pain in the lower extremities.  The disability 
moderately impacts his chores and travel; severely impacts 
his ability to shop, exercise, and participate in recreation; 
and prevents participation in sports.

The Veteran had a VA examination in June 2006.  The examiner 
did not indicate review of the claims file, however, he 
appears to include an accurate summary of the Veteran's prior 
injury and treatment.  Regardless, it is the Veteran's 
current condition that is the emphasis of a claim for an 
increased rating.

During the examination, the Veteran reported increasing pain 
on the right side of his spine and radiating down his right 
posterior thigh.  The Veteran described the pain as an 8 of 
10, sharp, and relieved somewhat by lying on a hard, flat 
surface and taking Vicodin.  If he stops walking, the Veteran 
has to support himself with his arms or lean on something.  
His ambulatory endurance is severely restricted by chronic 
pain.  The Veteran stated that he spends most of his days in 
a reclining chair but has had no bed-rest days.  He reported 
no occupational effect but there is a moderately severe 
reduction in his ability to do many activities.

The physical examination showed that the Veteran walks in a 
flexed posture and ambulates slowly due to pain.  Examination 
of the spine revealed a straightened lordotic curve and 15 
degrees of flexion.  The Veteran was unable to extend the 
spine to straighten up.  The maximum extension was 10 degrees 
flexion, and he was able to flex forward to 40 degrees with 
obvious pain.  Lateral flexion and rotation was to 10 degrees 
bilaterally, with some discomfort.  The examiner stated that 
the Veteran is limited primarily by pain with no additional 
limitation due to weakness, fatigue, lack of endurance, or 
incoordination on repetitive motion.

The neurological examination showed 4+/5 strength in the 
lower extremities and that the Veteran had a difficult time 
doing the heel and toe walk due to his posture and pain.  The 
reflexes at the knees and ankles were 1+ symmetrical 
bilaterally.  The examiner also found decreased pin sensation 
over both lower legs, with the right greater than the left.  
The examiner stated that this condition is possibly due to 
the Veteran's diabetic neuropathy as there are ecchymotic 
areas over both lower extremities with poor circulation.  The 
straight leg test caused back pain at 70 degrees, with the 
right greater than left, but the test showed no typical 
radicular symptoms.

The x-rays showed grade 1-2 spondylolisthesis of L5 on S1 and 
marked narrowing of the disk.  Also noted was a unilateral 
pars defect at L5 and an old pars defect of the opposite side 
of the neutral arch at L5.  The diagnosis was degenerative 
disc disease with spondylolisthesis of L5 on S1 and pars 
defect.  The examiner stated that the Veteran is 
significantly impaired in his functional ability due to 
chronic pain and limited motion in his back secondary to that 
pain.  Further, he stated that there is no occupational 
limitation as the Veteran is retired and unemployed, but that 
he is restricted in ambulatory endurance to a few blocks and 
simply doing chores around the house on a repetitive basis 
for more than a few minutes at a time exacerbates the pain.

In addition to the VA examinations, the Veteran submitted VA 
treatment records.  These records support the findings noted 
in the VA examinations.  The Board also considered the 
Veteran's written statements, including his substantive 
appeal and notice of disagreement in which he indicates that 
he has severe impairment with incapacitating episodes and 
extremely limited range of motion because of pain.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, covering 
Diagnostic Codes 5235 to 5243; Code 5243, for intervertebral 
disc syndrome, also includes a separate rating formula based 
on incapacitating episodes.  The RO has rated the Veteran's 
lumbar spine disability under Code 5242, for Degenerative 
Arthritis, but a review of the evidence of record, including 
VA examination reports and treatment records indicating a 
diagnosis, there is disc involvement.  Therefore, the 
Veteran's disability is more appropriately evaluated under 
Code 5243, for intervertebral disc syndrome.  Both rating 
formulas are potentially applicable.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.  Note (5) defines 
ankylosis as fixation of the joint, or no movement.  Whether 
such is favorable or unfavorable depends on the angle in 
which it is fixed. 38 C.F.R. § 4.71a.

As the spine represents a series of minor joints under 
38 C.F.R. § 4.45, ratable based on limitation of motion, 
evaluation of disability of the spine, under both the old and 
new criteria, must also consider the degree of additional 
functional impairment from pain, weakness, fatigue, lack of 
endurance, and incoordination with repetitive motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. 
App. 321 (1993).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes for Code 5243, a 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A higher, 60 percent evaluation 
is assignable where there are incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months.  An "incapacitating episode" is defined in Note (1) 
as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

The criteria for an increased rating under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
consider limitations of motion, have not been met, as no 
ankylosis of the spine is shown.  As noted above, for a 50 
percent disability rating, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  In this case, the VA examiners indicated that 
the Veteran does not have ankylosis of the spine.  The 
Veteran continues to have some motion of the lower back.  
There is pain present, but repeated examinations show that 
even with pain, weakness, fatigue, lack of endurance, and 
incoordination, some functional capacity is retained by the 
Veteran; the joints of the lumbar spine are not the 
equivalent of ankylosed.

The Board has also considered the Veteran's claim under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  During the VA examinations, the 
Veteran indicated that he had suffered no incapacitating 
episodes.  The examiners indicated that the Veteran is more 
sedentary but that his disability has not caused 
incapacitating episodes requiring bed rest.  There is no 
evidence that any doctor has prescribed bed rest or a similar 
degree of inactivity.  No higher evaluation under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is applicable.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of that assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities, and allow for worsening of those 
manifestations.  The first prong of the test set forth in 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), is not met.  The 
rating schedule is adequate.  No extraschedular referral is 
required. 




ORDER

Entitlement to a rating in excess of 40 percent for service 
connected degenerative disc disease of the lumbar spine is 
denied.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


